In a proceeding pursuant to CPLR article 78, inter alia, to compel the Board of Examiners of the New York City Board of Education to recalculate petitioner’s score on the examination for a junior high school physical education license, petitioner appeals from a judgment of the Supreme Court, Kings County (Shaw, J.), dated January 16, 1981, which denied his application and dismissed the petition. Judgment reversed, without costs or disbursements, and proceeding remitted to Special Term for further proceedings consistent herewith. On consideration of the record before us, petitioner has presented evidence that the board of examiners lacked a rational basis for its determination that certain of petitioner’s examination answers were not as good as or better than the board’s key answers (see Matter of Lee v Roche, 78 AD2d 288; Matter of Acosta v Lang, 13 NY2d 1079). A hearing is required to resolve the issues presented. Damiani, J. P., Mangano, Weinstein and Bracken, JJ., concur.